Title: To Thomas Jefferson from William Tatham, 15 June 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     15th. June 1805.
                  
                  W. Tatham’s Compts. to the President—He has written to Messrs. Learmonth’s & Berry, (the House he is concerned for) Merchts. in London, for a Camera Obscura for the President’s use, to be made as elegantly Plain as possible, by the best Workmen, with spare Glasses of several focuses, Diagonal Head, &c, compleat.—It will be paid for out of W.Ts own private Monies in the Companies hands; but he cannot say what the Price will be. He will, however, look for the Bill of the One he has, by which any importer will be able to settle an approximate Price; & the Acco. can be mately adjusted when it arrives.
                  W. T. will thank the President to spare the One he has, a day or two, as Mrs. Merry has expressed a desire to see it before she leaves Town for the Hot Season. It shall be sent back again immediately, after he has gratified the Curiosity of his Amiable friend.—
               